SUMMARY ORDER

Appellant Elliot Ulysses Cates (“Cates”) appeals the district court’s grant of Appel-lees’ Federal Rule of Civil Procedure 12(b)(6) motion, dismissing his complaint alleging violations of the Due Process Clause, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Rehabilitation Act, 29 U.S.C. § 701 et seq., as well as claims for defamation and breach of contract. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review a district court’s dismissal of a complaint pursuant to Rule 12(b)(6) de novo, “construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). Our independent review of the record confirms that the district court properly granted the motion to dismiss. We affirm that court’s judgment for substantially the same reasons as articulated in that court’s thorough and well-reasoned opinion.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.